IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00282-CV

                    IN THE INTEREST OF C.G., A CHILD



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 85,553CCL


                          MEMORANDUM OPINION


      The Clerk of this Court notified Appellants, Carla Arisano and Brock Brinkman,

by letter dated January 13, 2015, that the clerk’s record in the above cause had

apparently not been filed because Appellants had failed to pay or make arrangements

to pay the clerk’s fee for preparation of the record. Appellants were further notified

that if they desired to proceed with this appeal, they must pay or make arrangements to

pay the clerk’s fee and notify this Court of the actions taken within 21 days after the

date of the January 13, 2015 letter. Appellants were warned that if they failed to do so,

this appeal might be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). On

February 19, 2015, this Court again notified Appellants that the clerk’s record had not
been filed because Appellants had failed to pay or make arrangements to pay the clerk’s

fee for preparation of the record. Appellants were further notified that if they desired

to proceed with this appeal, they must pay or make arrangements to pay the clerk’s fee

and notify this Court of the actions taken within 21 days after the date of the February

19, 2015 letter. Appellants were warned that if they failed to do so, this appeal would

be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). More than 21 days

have passed, and we have not been notified that Appellants have paid or made

arrangements to pay the clerk’s fee.

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 37.3(b), 42.3(b).




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed April 16, 2015
[CV06]




In the Interest of C.G., a Child                                                       Page 2